

117 HR 3892 IH: National Ocean and Coastal Security Improvements Act of 2021
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3892IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Beyer (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, to provide for ocean-based climate solutions to reduce carbon emissions and global warming; to make coastal communities more resilient; and to provide for the conservation and restoration of ocean and coastal habitats, biodiversity, and marine mammal and fish populations; and for other purposes.1.Short titleThis Act may be cited as the National Ocean and Coastal Security Improvements Act of 2021.2.Improvements to the National Oceans and Coastal Security Act(a)Definition of tidal shoreline refinedSection 902 of the National Oceans and Coastal Security Act (16 U.S.C. 7501) is amended—(1)by amending paragraph (7) to read as follows:(7)Tidal shorelineThe term tidal shoreline means a tidal shoreline or a Great Lake shoreline as such terms are used in section 923.110(c)(2)(i) of title 15, Code of Federal Regulations, or a similar successor regulation.; and(2)by adding at the end the following:(8)Indian TribeThe term Indian Tribe has the meaning given such in section 4 of the Indian Self-Determination and Education Assistance Act.(9)Blue carbonThe term blue carbon means the ability of an ocean or coastal ecosystem, habitat, or other natural resource to absorb, capture, and contain atmospheric carbon dioxide..(b)ExpendituresSection 904(d) of such Act (16 U.S.C. 7503(d)) is amended to read as follows:(d)Expenditure(1)Amounts to remain availableAmounts in the Fund shall remain available until extended to carry out the purposes of the Fund.(2)DistributionOf the amounts in the Fund, in each fiscal year—(A)not less than $150,000,000 shall be used for the award of grants under section 906(b);(B)not less than $50,000,000 shall be used for the award of grants under section 906(c);(C)any amounts in excess of $200,000,000 shall be distributed such that—(i)80 percent of such amounts shall be used for the award of grants under section 906(b); and(ii)20 percent of such amounts shall be used for the award of grants under section 906(c).(D)Of amounts provided in this subsection, not more than 4 percent may be used by the Administrator and the National Fish and Wildlife Foundation for direct costs to carry out this chapter. .(c)Eligible uses of the fundSection 905 of such Act (16 U.S.C. 7504) is amended to read as follows:905.Eligible uses(a)In generalAmounts in the Fund may be allocated by the Administrator and the Foundation for grants under section 906(c) to support programs and activities intended to protect, conserve, restore, better understand, and use ocean and coastal resources and coastal infrastructure, including, if appropriate, scientific research, resiliency planning, implementation, and monitoring and spatial planning, data-sharing, and other programs and activities carried out in coordination with Federal and State departments or agencies, including the following:(1)Ocean, coastal, and Great Lakes restoration and protection, including efforts to address potential impacts of sea level change, sedimentation, erosion, changes in ocean chemistry, hurricanes and other extreme weather, flooding, and changes in ocean temperature to natural resources, communities, and coastal economies.(2)Restoration, protection, or maintenance of living ocean, coastal, and Great Lakes resources and their habitats, including habitats and ecosystems that provide blue carbon benefits.(3)Planning for and managing coastal development to enhance ecosystem and community integrity, or to minimize impacts from sea level change, hurricanes and other extreme weather, flooding, and coastal erosion.(4)Projects to address management, planning, or resiliency and readiness issues which are regional or interstate in scope, such as regional ocean partnerships or similar bodies.(5)Efforts that contribute to the understanding of ecological, economic, societal, and national security threats driven by changes to the oceans, coasts, and Great Lakes.(6)Efforts to preserve, protect, and collect data, including public ocean and coastal data portals, that would support sustainable water-dependent commercial activities including commercial fishing, recreational fishing businesses, aquaculture, boat building, or other coastal-related businesses.(7)Efforts to assist coastal States in repositioning, relocating or deploying natural or nature-based features to enhance the resiliency of critical coastal transportation, emergency response, water, electrical, and other infrastructure, that are already subject to or face increased future risks of hurricanes, coastal flooding, coastal erosion, or sea level change to ensure the economic security, safety, and ecological well-being of the coasts of the United States.(8)Acquiring property or interests in property if—(A)the area is located within a coastal county or adjacent county;(B)the funds made available under this subtitle are used to acquire land or interest in land by purchase, exchange, or donation from a willing seller;(C)the Governor of the State in which the property or interests in property are acquired approves of the acquisition; and(D)such property or interest is acquired in a manner that will ensure such property or interest will be administered to support the purposes of this Act.(9)Protection and modification of critical coastal public infrastructure affected by erosion, hurricanes or other extreme weather, flooding, or sea level change.(10)Assistance for small businesses and communities that are dependent on coastal tourism as eligible efforts that help coastal economies minimize impacts from sea level rise and disasters.(11)Projects that use natural and nature-based approaches for enhancing the resiliency of wastewater and stormwater infrastructure as eligible critical infrastructure projects (as compared to just general water infrastructure, which can also include drinking water systems).(12)Technical assistance to help develop comprehensive resilience and mitigation plans as an eligible funding effort.(b)Prohibition on use of funds for litigationNo funds made available under this Act may be used to fund litigation against the Federal Government. .(d)Grants(1)AdministrationSection 906(a)(1) of such Act (16 U.S.C. 7505(a)(1)) is amended—(A)by amending subparagraph (B) to read as follows:(B)Selection procedures and criteria for the awarding of grants under this section that require consultation with the Administrator and the Secretary of the Interior.;(B)by amending subparagraph (C)(ii) to read as follows:(ii)under subsection (c) to entities including States, local governments, regional and interstate collaboratives, associations, nonprofit and for-profit private entities, public-private partnerships, academic institutions, and Indian Tribes.;(C)in subparagraph (F), by striking year if grants have been awarded in that year and inserting 5 years; and(D)by adding at the end the following:(I)A method to give special consideration in reviewing proposals to projects with either direct or indirect coastal or marine blue carbon benefits and an accounting methodology to quantify these benefits for the purposes of the annual report required under section 907..(2)Grants to coastal StatesSection 906(b) of such Act (16 U.S.C. 7505(b)) is amended to read as follows:(b)Grants to coastal States(1)In generalSubject to paragraphs (3) and (4), the Administrator shall award grants to eligible coastal States based on the following formula:(A)50 of the funds are allocated equally among eligible coastal States.(B)25 percent of the funds are allocated on the basis of the ratio of tidal shoreline miles in a coastal State to the tidal shoreline miles of all coastal States.(C)25 percent of the funds are allocated on the basis of the ratio of population density of the coastal counties of a coastal State to the average population density of all coastal counties based on the most recent data available by the Census Bureau.(2)Maximum allocation to StatesNotwithstanding paragraph (1), not more than 5 percent of the total funds distributed under this subsection may be allocated to any single State. Any amount exceeding this limit shall be redistributed equally among the remaining eligible coastal States.(3)Requirement to submit plans(A)In generalTo be eligible to receive a grant under this subsection, an eligible coastal State shall submit to the Administrator for review and approval, a 5-year plan, which shall include the following:(i)Criteria to determine eligibility for entities which may receive grants under this subsection.(ii)A description of the competitive process the coastal State will use in allocating funds received from the Fund, except in the case of allocating funds under paragraph (6), which shall include—(I)a description of the relative roles of and consistency with the State coastal zone management program approved under the Coastal Zone Management Act of 1972, if the coastal State has such a plan, and any State Sea Grant Program, if the State has such program; and(II)a demonstration that such competitive process is consistent with the application and review procedures established by the Administrator and Foundation under subsection (a)(1).(iii)A process to certify that the project or program and the awarding of a contract for the expenditure of amounts received under this paragraph are consistent with the standard procurement rules and regulations governing a comparable project or program in that State, including all applicable competitive bidding and audit requirements.(iv)Procedures to make publicly available on the internet a list of all projects supported by the Fund, that includes at a minimum the grant recipient, grant amount, project description, and project status.(B)UpdatesAs a condition of receiving a grant under this subsection, a coastal State shall submit to the Administrator, not less frequently than once every 5 years, an update to the plan submitted by the coastal State under subparagraph (A) for the 5-year period immediately following the most recent submittal under this paragraph.(4)Opportunity for public commentIn determining whether to approve a plan or an update to a plan described paragraph (3), the Administrator or the Foundation shall provide the opportunity for, and take into consideration, public input and comment on the plan.(5)Indian TribesAs a condition on receipt of a grant under this subsection, a State that receives a grant under this subsection shall ensure that Indian Tribes in the State are eligible to participate in the competitive process described in the State’s plan under paragraph (3)(A)(ii).(6)Nonparticipation by a StateIn any fiscal year, if an eligible coastal State does not submit the plan required by paragraph (3) or declines the funds distributed under this subsection, the funds allocable to such State or area shall be allocated to the national grant program under subsection (c).(7)Eligible coastal State definedIn this subsection, the term eligible coastal State has the meaning given the term coastal state in section 304 of the Coastal Zone Management Act of 1972..(3)National grants for oceans, coasts, and Great LakesSection 906(c)(2) of such Act (16 U.S.C. 7505(c)(2)) is amended—(A)in subparagraph (B)—(i)in clause (ii), by striking ; and and inserting a semicolon;(ii)by redesignating clause (iii) as clause (iv); and(iii)by inserting after clause (ii) the following:(iii)nongovernmental organizations; and; and(B)by adding at the end the following:(C)Cap on State fundingThe amount of a grant awarded under this subsection shall not count toward the cap on funding to States through grants awarded under subsection (b)..(e)Annual reportSection 907 of the National Oceans and Coastal Security Act (16 U.S.C. 7506) is amended—(1)by amending subsection (b)(3) to read as follows:(3)a description of the expenditures made from the Fund for the fiscal year, including the purpose of the expenditures; and; and(2)by adding at the end the following:(4)an estimate of blue carbon benefits, in tons of carbon dioxide-equivalent emissions, expected through grants awarded to projects that received special consideration under section 906 due to the blue carbon potential of such projects..(f)FundingSection 908 of such Act (16 U.S.C. 7507) is amended to read as follows:908.FundingThere is appropriated $200,000,000 for each of fiscal years 2021 through 2030 to the Fund, to remain available until expended.. 3.Increasing funding for coastal conservation and resilienceSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended by adding at the end the following:(C)With respect to any lease under this subsection for the production of wind energy, 30 percent of the revenue from such lease shall be deposited in the National Oceans and Coastal Security Fund established by section 904 of the National Oceans and Coastal Security Act..